DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5 October 2020 fails in part to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, for RU 2006118345, only an Abstract was received, and for WO 2005/094665 A3, only a search report was received.

Drawings
The drawings are objected to because of the following informalities:
The figures must show where the cross-sectional view of Fig. 2 is taken, e.g., with a section line in Fig. 1; and
in Fig. 1, ref. no. 10 is underlined inappropriately, and should instead use a lead line with an arrow.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
at lines 1-2, the phrase, "is disclosed" is used; and 
at lines 2 and 6, the word "comprise" is used..  
Correction is required.  See MPEP § 608.01(b).

The use of the terms PEBAX in para. [0017] and TEFLON in para. [0018], which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminologies; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities:
the Specification uses the terms “female thread” and “male thread” opposite to their commonly understood meanings: male threads are threads on the outside of an object (e.g., a bolt); female threads are threads on the inside of an object (e.g., a nut); see, e.g., www.accessscience.com/content/screw-threads/608600;
[0021], line 5, “outer surface 146” is not illustrated in Fig. 3 (or in any figure for that matter);
[0022], line 14, and [0024], line 3, it appears that “distal” should be “proximal;” and


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “male thread” and “female thread” in Claims 13 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2016/058975, by Kimmel et al. (“Kimmel”).
	Kimmel discloses a catheter substantially as claimed by Applicant, as follows.
	Claim 1: A catheter (Abstract), comprising:
		a deflection knob (20, Fig. 2A) including a first thread (254);

		a puller wire (320, 340) that is connected to the distal portion of the rod (attached to ends 230, 252, see [0055]).
	Claim 2: (The catheter of claim 1,) in which the second thread is disposed along the proximal portion of the rod (second thread 236 is at proximal end of 201 in Fig. 2A).
	Claim 3: (The catheter of claim 2,) in which the second thread is disposed on an outer surface of the rod (second thread 236 is on the outer surface of 201 in Fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel as applied to Claims 1-3 above, and further in view of U.S.  Patent No. 6,120,476, granted to Fung et al. (“Fung”).
	Kimmel discloses a catheter substantially as claimed by Applicant; see above.  Kimmel does not, however, disclose: 
	that the distal portion of the rod includes a pocket to which the puller wire is connected (Claim 4);

	that the joining feature comprises a first ferrule joined to the proximal end of the puller wire (Claim 6); or
	that the first ferrule is crimped onto the proximal end of the puller wire (Claim 7).
	Fung relates to a pull-wire steerable catheter and is therefore from an art which is the same as or very closely analogous to that of Applicant and Kimmel.  Fung teaches that, in such a catheter, with reference to Figs. 3, 11, the proximal end of a catheter puller wire 42 can be secured to the catheter steering mechanism 114 using a first ferrule 120 which is crimped onto the wire 42, in a pocket 115 formed in the mechanism 114, and a second ferrule 116, see col. 12, lines 24-58, which firmly secures the wire to the steering mechanism.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Kimmel’s steerable catheter such that that the distal portion of the rod includes a pocket to which the puller wire is connected (Claim 4), its catheter further comprises a joining feature secured in the pocket and attached to a proximal end of the puller wire (Claim 5), the joining feature comprises a first ferrule joined to the proximal end of the puller wire (Claim 6), and the first ferrule is crimped onto the Fung teaches doing so in order to better secure the proximal end of the pull-wire to the steering mechanism.

Allowable Subject Matter
Claims 8-12 and 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter.
	Fung, at col. 12, lines 51-58, states:

	Within the coupling 114 is an axial hole 119, which has a diameter similar to the distal end of the axial bore 118 in the set screw 116. The distal end of the axial hole 119 is in communication with the proximal end of the axial bore 118 to provide a passage into which the puller wire 42 can extend when the corresponding rack gear 106 and coupling 114 are moved distally. This prevents the puller wire 42 from buckling.

Fung teaches away from further modification of Kimmel’s structures to include the feature of Claim 8, “a second ferrule . . . joined to the first ferrule.”  Claims 9-23 depend from Claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	U.S. Patent App. Publ. No. 2021/0016056 describes crimping hypotube over the proximal end of a pullwire (see Fig. 9b).
	U.S. Patent App. Publ. No. 2013/0184642 describes two serially located crimped ferrules on a single pull-wire.
	The balance of the documents cited with this Office Action relate generally to securing pull-wires in catheters, and catheter steering mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783